DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-2 & 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossin (6533372).  

    PNG
    media_image1.png
    555
    589
    media_image1.png
    Greyscale

Regarding claim 1, McCrossin teach(es) the structure substantially as claimed, including a storage, step stool comprising storage spaces for storing articles other than portions of the step stool comprising a base (166) comprising a forward, exposed first tread portion (E in Fig. 1 Annotated) and a rearward covered portion (F); a second step (146) comprising an exposed second tread (H) disposed rearwardly of said exposed first tread portion and over said rearward covered portion of said base (Fig. 1), said second tread spaced an unspecified distance above said first tread portion; said second tread not directly above said first tread portion so that a user can step onto said first tread portion without obstruction from said second tread (Fig. 1); a plurality of generally vertical supports (G) connecting said base with said second step; said base, said supports and said second tread defining at least one, first level storage area comprising a lower surface defined by at least a portion of said base, sidewalls defined by at least portions of said supports and a top surface defined by at least a portion of said second step, each of said at least one, first level storage areas comprising an open, forwardly facing access (Fig. 1).  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin, by making each vertical support 6 inches high, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  Since the height of McCrossin’s vertical supports (G) determines the distance between the first (166) & second (146) treads; and in McCrossin as modified, each of the vertical supports (G) would be 6 inches high; it is reasonable to conclude that, in McCrossin as modified, the second tread (146) would be 6 inches higher than the first tread (166).  Hence, McCrossin as modified would teach a second tread (146) that is not greater than 8 inches higher than said first tread portion (166).  
Regarding claim 2, McCrossin teaches a plurality of lower supports (126, 140) connected to a bottom surface of said base (166).
Regarding claim 8, McCrossin teaches a forward exposed, first tread portion (E) of said base (166) that is in the same plane as said rearward covered portion (F).  
Regarding claims 9-11, McCrossin teaches supports (G) that collectively provide said second step (146) with an unspecified load carrying capacity.  Additionally, discovering an optimum value of a result effective variable has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one having ordinary skill in the art to make the load carrying capacity of the second step be at least 150, 250, or 350 pounds, in order to allow the step to store heavier items.  
Regarding claim 12, McCrossin teaches supports (G) that rest on said first step (166) and said second step (146) rests on said supports (Figs. 1 & 4-5).  
Regarding claim 13, McCrossin teaches a first tread portion (E) and a second tread (146) each having an unspecified width.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin as modified, by making each tread 48 inches wide, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 14-15, McCrossin teaches a storage area (i.e., space between 146, 166, & G) having an unspecified depth and height.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin as modified, by making the storage area 12 inches deep and 6 inches high, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossin (6533372) in view of Nicholson (927671).
Regarding claim 3, McCrossin as modified teaches a base (166) & second step (146); but fails to teach supports defining a plurality of first level storage areas.  However, Nicholson teaches the inclusion, between a base (13) and a second step (13), of at least three generally vertical supports (16) which define a plurality of first level storage areas (Fig. 1). It would have been obvious to one having ordinary skill in the art to modify the steps of McCrossin as modified, by providing at least three vertical supports as taught by Nicholson, since such a modification would provide for individualized storage of objects, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 4, McCrossin as modified teaches at least one of said supports (13) being generally centrally positioned (as in Fig. 1 of Nicholson) along the width of said rearward covered portion (F of McCrossin).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossin (6533372) in view of Nye (6347831).  
Regarding claims 5-6, McCrossin as modified teach(es) the structure substantially as claimed, including a second step (146) having front, rearward, & side edges; but fail(s) to teach raised rims along the edges of said steps.  However, Nye teaches the inclusion of a raised rim (48) along edges of a horizontal surface (40).  It would have been obvious to one of ordinary skill in the art to add a raised rim, as taught by Nye, to each edge of the second step of McCrossin as modified, in order to help contain any spills occurring on said step (as suggested by col. 10, lines 57-60 of Nye).  
Regarding claim 7, McCrossin teaches a plurality of lower supports (126, 140) below said first step (166) for supporting said first step in an elevated position.  
Claims 16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossin (6533372) in view of Lee (20160143431).  

    PNG
    media_image2.png
    516
    671
    media_image2.png
    Greyscale

Regarding claim 16, McCrossin as modified teach(es) the structure substantially as claimed, including a second step (146) comprising a forward exposed portion (H & P) and a rearward portion (J) capable of being covered; but fail(s) to teach a third step.  However, Lee teaches a third step (K in Fig. 5 Annotated) comprising a third tread (K); said third step disposed over a rear enclosed portion (L) of a second step (230), a plurality of upper supports (M) supporting said third tread; said third tread not directly above a forward exposed portion (N) of said second step so that a user can step onto said second tread portion without obstruction from said third tread.  It would have been obvious to one of ordinary skill in the art to add a third step & upper supports, as taught by Lee, atop the second step of McCrossin as modified, in order to provide additional storage capacity.  Hence, McCrossin as modified would teach upper supports (M of Lee), a second tread (146 of McCrossin) and a third tread (K of Lee) defining at least one second level storage area which is positioned higher than said first level storage area (i.e., space between 146, 166, & G of McCrossin), said second level storage area having open, forwardly facing access (as in Fig. 5 of Lee).  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin, by making each upper support 6 inches high, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  Since the height of the upper supports (M of Lee) determines the distance between the third (K of Lee) & second (146 of McCrossin) treads; and in McCrossin as modified, each of the upper supports (M of Lee) would be 6 inches high; it is reasonable to conclude that, in McCrossin as modified, the third tread (K of Lee) would be 6 inches higher than the second tread (146 of McCrossin).  Hence, McCrossin as modified would teach a third tread (K of Lee) that is not more than 8 inches higher than said second tread (146 of McCrossin).  
Regarding claim 19, McCrossin as modified teaches a first tread portion (E), a second tread (H), and a third tread (K) each having an unspecified width.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin as modified, by making each tread 12 inches wide, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 20, McCrossin as modified teaches storage areas (i.e., space between 146, 166, & G of McCrossin; and space between 146 of McCrossin and M & K of Lee) having an unspecified depth.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the storage step support of McCrossin as modified, by making each storage area 12 inches deep, depending on the desired needs of the person constructing the storage step support (e.g., intended use of the storage step support, aesthetic considerations, compactness, ease of manufacture, etc.).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCrossin (6533372) & Lee (20160143431) in view of Nye (6347831).  McCrossin as modified teach(es) the structure substantially as claimed, including a third step (K of Lee) having front, rearward, & side edges; but fail(s) to teach raised rims along the edges of said steps.  However, Nye teaches the inclusion of a raised rim (48) along edges of a horizontal surface (40).  It would have been obvious to one of ordinary skill in the art to add a raised rim, as taught by Nye, to each edge of the third step of McCrossin as modified, in order to help contain any spills occurring on said step (as suggested by col. 10, lines 57-60 of Nye).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637